


    
Exhibit 10.1
EXECUTION VERION
AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of January 15, 2015 (this
“Amendment”), among THE KEYW CORPORATION, a Maryland corporation (the
“Borrower”), each of the undersigned guarantors (the “Guarantors”) the Lenders
party hereto and ROYAL BANK OF CANADA, as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders (such capitalized term
and, unless otherwise specified, all other capitalized terms not otherwise
defined herein shall have the meanings set forth in the Credit Agreement
referred to below).


WHEREAS, the Borrower, the Lenders party thereto and the Administrative Agent
and the other parties named therein, are party to that certain Credit Agreement,
dated as of July 21, 2014 (as amended, amended and restated, supplemented or
otherwise modified to (but not including) the date hereof, the “Credit
Agreement”) pursuant to which the Lenders have made certain extensions of credit
available to and on behalf of the Borrower; and


WHEREAS, the Borrower and the Lenders party hereto have agreed to amend the
Credit
Agreement, but only on the terms and conditions herein set forth.


NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:


Section 1.    Credit Agreement Amendments.


Section 1.1.     Amendments to Section 1.01 - Defined Terms.


(a) The definition of “Permitted Acquisition” set forth in Section 1.01 of the
Credit Agreement is hereby amended by amending and restating clause (h) thereof
as follows:


(h) the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that (i) after giving effect to such
Acquisition on a Pro Forma Basis, the Loan Parties would be in compliance with
the financial covenants set forth in Section 8.12, recomputed as of the end of
the Applicable Period, (ii) after giving effect to such Acquisition on a Pro
Forma Basis, the Consolidated Senior Secured Leverage Ratio recomputed as of the
end of the Applicable Period would not be greater than 2.00:1.00, and (iii) (x)
after giving effect to such Acquisition on a Pro Forma Basis, the Consolidated
Total Leverage Ratio recomputed as of the end of the Applicable Period would not
be greater than 3.75:1.00, or (y) (A) the Consolidated Total Leverage Ratio
recomputed as of the end of the Applicable Period after giving effect to such
Acquisition on a Pro Forma Basis would not be greater than the Consolidated
Total Leverage Ratio as of such Applicable Period prior to giving effect to such
Acquisition, (B) the EBITDA of the Acquisition Target for the period of the four
fiscal quarters most recently ended shall not be less than zero, (C) immediately
after giving effect to such Acquisition, there shall be at least $25,000,000 of
Liquidity and (D) the sum of all cash and Cash Equivalents of the Loan Parties
used as purchase price consideration for the consummation of Acquisitions
permitted under this clause (y) shall not exceed $40,000,000 in the aggregate.


(b)    The definition of “Liquidity” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated as follows:
“Liquidity” means, of any date of determination, the sum of (a) all cash and
Cash Equiva- lents of the Loan Parties on such date that (i) do not appear (or
would not be required to appear) as




--------------------------------------------------------------------------------




“restricted” on a consolidated balance sheet of the Parent and (ii) is not
subject to any Liens other than Liens securing Obligations or permitted under
Section 8.01(c),
(m) or (o) plus (b) the aggregate availability under the Revolving Commitments
(which for the avoidance of doubt shall be limited to the amount available to be
borrowed as Re- volving Loans in compliance with Section 8.12 as of such time).


Section 2. Representations and Warranties, No Default. The Borrower represents
and warrants to the Administrative Agent and the Lenders as of the Amendment No.
1 Effective Date (as defined below) that: (a) this Amendment is within each Loan
Party’s corporate or other organizational powers; (b) this Amendment has been
duly authorized by all necessary corporate or other organizational action; and
(c) this Amendment does not and will not (i) contravene the terms of any of such
Person’s organizational documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (A) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (B) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject
or (iii) violate in any material respect any Law to which such Person or its
property is subject. This Amendment has been duly executed and delivered by each
of the Loan Parties and constitutes, a legal, valid and binding obligation of
such Loan Party, enforceable against it in accordance with its terms. This
Amendment does not require any consent, approval, exemption or authorization of,
registration or filing (other than any filings required under applicable Federal
or state securities laws) with, or any other action by, any Governmental
Authority or any other Person.


Section 3. Conditions to Effectiveness of Amendment. This Amendment shall become
effective on the date (the “Amendment No. 1 Effective Date”) on which each of
the following conditions are satisfied or waived by each applicable party:


(a) The Administrative Agent shall have received executed signature pages to
this Amendment from the Lenders, the Borrower and each other Loan Party;


(b) The representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects on and as of Amendment
Effective Date with the same effect as though such representations and
warranties had been made on and as of the Amendment Effective Date, provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date;


(c)    At the time of and immediately after giving effect to this Amendment, no
Default has occurred and is continuing; and


(d) The Borrower shall have paid or caused to be paid all reasonable and
documented out-of-pocket costs and expenses incurred by the Administrative Agent
and its Affiliates (without duplication) including the reasonable fees, charges
and disbursements of legal counsel to the Administrative Agent incurred in
connection with this Amendment.


Section 4. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
other electronic transmission (i.e. a “PDF” or “TIF”) shall be effective as
delivery of a manually executed counterpart hereof.


Section 5. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


Section 6. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.




--------------------------------------------------------------------------------






Section 7. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document, and each Loan Party acknowledges and
agrees that each of the Loan Documents to which it is a party or otherwise bound
shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Amendment. Each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Loan Document is hereby ratified and reaffirmed in all respects and
shall continue in full force and effect. Each Loan Party ratifies and reaffirms
its obligations under the Loan Documents to which it is party, the Liens granted
by it pursuant to the Collateral Documents, which continue to secure the
Obligations, and if such Loan Party is a Guarantor, its guaranty of the
Obligations pursuant to the Guaranty. From and after the Amendment Effective
Date, all references to the Credit Agreement in any Loan Document shall, unless
expressly provided otherwise, refer to the Credit Agreement as amended by this
Amendment. In entering into this Amendment, each Lender has undertaken its own
analysis and has not relied on any other Lender in making its decision to enter
into this Amendment. This Amendment constitutes a Loan Document. The Borrower
agrees to pay all reasonable and documented out-of-pocket costs and expenses of
the Administrative Agent in connection with the preparation, execution, delivery
and administration of this Amendment and the other instruments and documents to
be delivered hereunder (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent) in accordance with the terms
of Section 11.04 of the Credit Agreement.


[SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
Borrower:
 
THE KEYW CORPORATION,
 
 
a Maryland corporation
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
Guarantors:
 
THE KEYW HOLDING CORPORATION,
 
 
a Maryland corporation
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
THE ANALYSIS GROUP, LLC,
 
 
a Virginia limited liability company
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
EVEREST TECHNOLOGY SOLUTIONS, INC.,
 
 
a Delaware corporation
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
HEXIS CYBER SOLUTIONS, INC.,
 
 
a Maryland corporation
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
FLI-HI LLC,
 
 
a Massachusetts limited liability company
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
 
 
 
 
 
SENSAGE, INC.,
 
 
a California corporation
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
POOLE & ASSOCIATES, INC.,
 
 
a Maryland corporation
 
 
 
 
 
 
 
By:
/s/ Philip L. Calamia
 
 
 
Name:
Philip L. Calamia
 
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
ROYAL BANK OF CANADA,
 
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Richard C. Smith
 
 
 
Name:
Richard C. Smith
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
BANK OF AMERICA, N.A.
 
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Mark A. Zirkle
 
 
 
Name:
Mark A. Zirkle
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
SUNTRUST BANK
 
 
as a Lender
 
 
 
 
 
 
 
By:
/s/ Paul Deerin
 
 
 
Name:
Paul Deerin
 
 
 
Title:
Senior Vice President
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
Acknowledged and Accepted
 
 
ROYAL BANK OF CANADA,
 
 
as Administrative Agent
 
 
 
 
 
 
 
By:
/s/ Ann Hurley
 
 
 
Name:
Ann Hurley
 
 
 
Title:
Manager, Agency
 
 
 
 
 
 







